OPINION — AG — ** VEHICLES — DRIVING — PROSECUTION ** 47 O.S. 121.5 [47-121.5] WHICH RELATES TO THE MAKING OF LEFT HAND TURNS AT THE INTERSECTION OF TWO ROADWAYS (STREETS) NEITHER NONE OF WHICH IS RESTRICTED TO ONE WAY TRAFFIC, MERELY PRESCRIBES THE POSITION OF THE VEHICLE, WITH REFERENCES TO THE CENTER OF THE ROADWAY UPON WHICH IT ENTERS THE INTERSECTION, AS IT ENTERS THE INTERSECTION, AND THE POSITION OF THE VEHICLE, WITH REFERENCE TO THE CENTER OF THE ROADWAY UPON WHICH IT LEAVES THE INTERSECTION, AS IT LEAVES THE INTERSECTION, BUT DOES NOT, IN ANY MANNER, PRESCRIBE THE COURSE OF THE VEHICLE WITHIN THE INTERSECTION AND BETWEEN THE PRESCRIBED POINTS OF ENTRANCE AND EXIST; AND, THEREFORE, PROOF THAT A VEHICLE WAS DRIVEN BEYOND THE CENTER OF THE INTERSECTING ROADWAY BEFORE TURNING TO THE LEFT, IN COMPLIANCE WITH AN ORDINANCE OF A CITH OR TOWN (MUNICIPALITY) WHICH PROVIDES ONLY THAT ALL VEHICLES TURNING LEFT INTO ANOTHER STREET MUST PASS BEYOND THE CENTER OF THE INTERSECTING STREET BEFORE TURNING TO THE LEFT, OR PROOF THAT THE VEHICLE WAS NOT DRIVEN BEYOND THE CENTER LINE OF THE INTERSECTING STREET BEFORE BEING TURNED TO THE LEFT, IN VIOLATION OF SUCH AN ORDINANCE, WOULD BE WHOLLY IMMATERIAL IN A PROSECUTION FOR AN ALLEGED VIOLATION OF SAID STATUTE, EXCEPT INSOFAR AS SUCH PROOF TEND TO PROVE THE POINT OF ENTRANCE TO, TO EXIST FROM, THE INTERSECTION. (MOTOR VEHICLE, TRAFFIC, DRIVING VIOLATION) CITE: 47 O.S. 121.5 [47-121.5] (JAMES C. HARKIN)